636 N.W.2d 514 (2001)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Terry Ray SHEPARD, a/k/a Terry Ray Williams, Defendant-Appellant.
No. 115615. COA No. 185242.
Supreme Court of Michigan.
December 5, 2001.
On order of the Court, this case having been briefed and orally argued, the judgments of the Court of Appeals and Wayne Circuit Court are reversed, and the case is remanded to the Wayne Circuit Court for a new trial before a different judge. On the facts of this case, we find the defendant was denied the effective assistance of counsel. People v. Beard, 459 Mich. 918-919, 589 N.W.2d 774 (1998); People v. Yats, 455 Mich. 861, 567 N.W.2d 249 (1997).
YOUNG, JR., J., states:
I dissent because I do not believe the record establishes the prejudice required by Strickland v. Washington, 466 U.S. 668, 104 S. Ct. 2052, 80 L. Ed. 2d 674 (1984). See, also, People v. Carbin, 463 Mich. 590, 623 N.W.2d 884 (2001).
CORRIGAN, C.J., joins in the dissent of YOUNG, JR., J.